        Case 2:16-cv-05800-CDJ Document 177 Filed 10/09/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BETHANY KATZ,                                 :
     Plaintiff,                               :
                                              :                 CIVIL ACTION
       v.                                     :                 NO. 16-5800
                                              :
DNC SERVICES CORPORATION, et al.,             :
     Defendants.                              :

                                          ORDER

       AND NOW, this 9th day of October, 2020, upon consideration of Defendant Pennsylvania

Democratic Party’s (“PDP”) Uncontested Motion for Extension of Time (ECF No. 176), it is

hereby ORDERED that said Motion is GRANTED. Defendant PDP shall file its Opposition to

Plaintiffs’ Motion for Conditional Certification (ECF No. 156) by Tuesday, December 1, 2020.



                                                         BY THE COURT:




                                                         /s/ C. Darnell Jones, II
                                                         C. DARNELL JONES, II        J.
